UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-1273



JAMES P. SCHULTZ,

                                              Plaintiff - Appellant,

          versus


WILLIAM J. HENDERSON; THE POSTMASTER GENERAL
OF THE UNITED STATES,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. William L. Osteen, District
Judge. (CA-99-405-1)


Submitted:   May 11, 2000                     Decided:   May 16, 2000


Before MURNAGHAN, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James P. Schultz, Appellant Pro Se. John Warren Stone, Jr., As-
sistant United States Attorney, Greensboro, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James P. Schultz appeals the district court’s order dismissing

his complaint pursuant to Fed. R. Civ. P. 12(b)(3) for improper

venue.   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we affirm on the

reasoning of the district court. See Schultz v. Henderson, No. CA-

99-405-1 (M.D.N.C. Feb. 2, 2000).*   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
February 1, 2000, the district court’s records show that it was
entered on the docket sheet on February 2, 2000. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.3d 1232, 1234-35 (4th Cir. 1986).


                                 2